     Case 3:19-cr-00318-K Document 50 Filed 01/22/21               Page 1 of 1 PageID 203



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V.                                               §          CASE NO. 3:19-CR-318-K
                                                 §
SANJAY NANDA (01)                                §

                                             ORDER

        Pursuant to the referral of District Judge Ed Kinkeade, Doc. 48, the Court considered

Defendant’s Second Motion to Amend Conditions of Release filed by Defendant Sanjay Nanda,

Doc. 47. Nanda seeks removal of a condition of release imposed by Magistrate Judge Steven M.

Gold of the United States District Court for the Eastern District of New York at Nanda’s initial

appearance there on January 26, 2019, to-wit: the requirement of an Appearance Bond secured

by certain real property—the residence of Nanda’s brother. Doc. 47 at 1; Doc. 3 at 10. The

Government is not opposed to the relief sought. Doc. 49.

        Upon review, the motion is GRANTED. Accordingly, the Order Setting Conditions of

Release and Appearance Bond, Doc. 3 at 10-11, is amended to remove the listed real property as

security, and any lien or other encumbrance on said property established thereto is hereby

removed. All other conditions of release shall remain in full force and effect.

        SO ORDERED on January 22, 2021.
